DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to letters patent filed 14 January 2020. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. hereinafter Clark US PUB Number 20190109714 A1.

As per claim 1, Clark teaches a method comprising: identifying, by a security virtualization system implemented by a multi-access edge compute ("MEC") server (edge storage device par 0794), a security policy for a device that is separate from and communicatively coupled to the MEC server (par 0794; par 0090 discusses control policy in the hypervisor; par 0357, 0496 discuss edge device; par 0700 virtual edge device; it must be noted that identifying is part of the system communication and packet transfer); intercepting, by the security virtualization system, data transmitted to the device from an application server (see par 0046, 0048, intercepting a network packet; par 0164; par 0357, ); applying, by the security virtualization system, a security service to the intercepted data in accordance with the security policy identified for the device (par 0142, 0164); and delivering, by the security virtualization system to the device subsequent to the applying of the security service, sanitized data that corresponds to the intercepted data and has been sanitized by way of the security service, the delivering of the sanitized data performed by way of a secure connection between the security virtualization system and the 
It must be noted that Clark does not explicitly discuss about MEC server. Clark elaborates on edge storage server and edge computing device or virtual device. One skill artisan at the effective filing date of the invention would use or utilize Clark’s Edge storage server because it plas the same role and accomplish the same result as a MEC serverAs per claim 2,  The method of claim 1, further comprising providing, by the security virtualization system to a data storage repository, a dataset associated with the intercepted data transmitted to the device from the application server, the dataset configured for use as part of a training dataset used in connection with a machine learning technology to update the security policy for subsequent data transmitted to the device from the application server (see par 0164, storage medium may be resident on a deployment server). Clark does not discuss machine learning. However, it is part of Clark network security scheme.As per claim 3, Clark teaches the method of claim 1, further comprising: organizing, by the security virtualization system, a set of devices that includes the device into a plurality of different device groups each associated with a different security policy; and receiving, by the security virtualization system from the device, a request to access the data transmitted from the application server; wherein the identifying of the security policy for the device is performed in response to the receiving of the request and based on the security policy associated with a device group that includes the device (see par 0102, 0105; first 
As per claims 10 and 19, they are system and non-transitory computer readable medium of the method claim 1. They are rejected under the same rationale.

As per claim 20, it contains the same limitations as the method claim 2 above. Therefore, they are rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454